DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Baraona on 08/18/2022.

The application has been amended as follows: 
Amend Claim 16 as follows:
16.	A resilient diaphragm body for use as a spring in a dispensing pump, the body comprising:
an annular outer support wall having one or more mounting portions along a lower edge thereof;
a centralized hub;
a plurality of deformable wall panels spaced apart around a top edge of the annular support wall, each deformable wall panel having an inclined facet attached to the hub by a projecting cylindrical formation that is rigid and angled to induce bending along a boundary of each inclined facet and the cylindrical formation associated therewith;
wherein the plurality of deformable wall panels form a pyramidal shape around the centralized hub;
wherein each deformable wall panel is separated along a top facing of the body by a radial ridge running from the hub to the outer support wall and wherein each radial ridge has a greater thickness than the inclined facets immediately adjacent the radial ridge; 
wherein, upon application of axial downward force applied to the centralized hub causing displacement of each deformable wall panel, a bottom edge of the centralized hub descends to the lower edge of the annular outer support wall so as to temporarily flatten each projecting cylindrical portion;
wherein, upon release of the axial downward force, each projecting cylindrical portion creates an upward restoring force urging the deformable wall panels back to an original position; and 
wherein the lower edge of the annular outer support wall includes downwardly-projecting nibs providing a slight clearance for venting. 

Amend Claim 23 as follows:
23.	The diaphragm body of claim 16 wherein the lower edge of the annular outer support wall is thicker than the deformable wall panels, and is configured to deform from an original shape when the deformable wall panels are displaced.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed resilient diaphragm body is considered allowable because of the configuration and function of the deformable wall pump. In particular, the diaphragm body includes a plurality of deformable wall panels form a pyramidal shape around a centralized hub. The body functions upon application of axial downward force applied to the centralized hub causing displacement of each deformable wall panel, such that a bottom edge of the centralized hub descends to the lower edge of the annular outer support wall, which temporarily flattens each projecting cylindrical portion. Then, upon release of the axial downward force, each projecting cylindrical portion creates an upward restoring force urging the deformable wall panels back to an original position. Further, the lower edge of the annular outer support includes downward projecting nibs providing a slight clearance for venting. These features include the technical advantage of providing a built-in restoring force after operation, and assures venting while also reducing friction, so that the diaphragm body can be rotated relative to the closure body i.e. for repositioning and locking. These features in combination with all other features recited in the independent and dependent claims are not found in the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754